Citation Nr: 1529115	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  11-18 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for breathing problems, to include as secondary to mustard gas exposure and/or secondary to service-connected gastroesophageal reflux disease (GERD).

2.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) with anxiety disorder.  

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney 



ATTORNEY FOR THE BOARD

L. Jeng, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1985 to December 1989, and December 1989 to May 1996. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In a December 2009 rating decision, the RO in Columbia, South Carolina increased the disability evaluation for PTSD to 50 percent disabling effective December 9, 2004.  Thereafter, in a July 2014 rating decision, the RO in Muskogee, Oklahoma denied service connection for breathing problems.  

Pursuant to the Veteran's request, he was scheduled for a hearing in August 2014.  However, he later withdrew his hearing request.  38 C.F.R. § 20.704 (2014).  

In March 2015, the Board received additional evidence from the Veteran's attorney.  This evidence has not been reviewed by Agency of Original Jurisdiction (AOJ).  However, the attorney included a written waiver of this procedural right with the evidence received.  38 C.F.R. §§ 19.37, 20.1304 (2014).  Thus, the Board will consider the newly submitted evidence in the first instance.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  The Veteran's attorney has raised the issue of the Veteran's unemployability.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claims and has accordingly listed the raised TDIU claim as an issue. 

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of an increased evaluation for PTSD with anxiety disorder and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's allergic rhinitis, asthma, and eosinophilic esophagitis are related to service. 


CONCLUSION OF LAW

Allergic rhinitis, asthma, and eosinophilic esophagitis were incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he currently has breathing problems which are related to service, and that he has had problems ever since that time.  Service treatment records show that on the Report of Medical History at his five year evaluation, he was noted to have seasonal hay fever and allergies.  Additionally, while he was afforded a VA examination in August 2012 the report of which noted a diagnosis of asthma, the examiner did not provide an etiological opinion.  In any case, a February 2013 letter from Dr. P noted that the Veteran's current allergic rhinitis,  asthma, and eosinophilic esophagitis have been "ongoing since the 1980's and have worsened over the years."  In light of the Veteran's competent and credible statements regarding onset and continuity of these observable symptoms, which are consistent with the service treatment records, coupled with Dr. P's letter, the Board finds that the criteria for service connection for allergic rhinitis, asthma, and eosinophilic esophagitis have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 


ORDER

Service connection for allergic rhinitis, asthma, and eosinophilic esophagitis are granted. 


REMAND

With regard to the Veteran's increased rating claim for PTSD, his attorney submitted a March 2015 correspondence to which he attached a private psychological evaluation dated in February 2015.  However, review of the submission shows that much of the transmission (apparently by fax) is illegible.  On remand, the Veteran's attorney should be asked to resubmit the evidence.  

Moreover, on remand, the Board notes that the TDIU claim must be developed and adjudicated.

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should request that the Veteran's attorney resubmit (by mail if possible) the February 2015 private psychological evaluation.  

2. Once the evidence has been uploaded into VBMS, the AOJ should ensure that all pages are legible, and take any necessary steps if they are not.  

3. The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disorders, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

4. After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

5. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


